Citation Nr: 1627619	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence following right shoulder surgery.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In October 2010, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

These issues were previously presented to the Board in January 2011, at which time the Board found new and material evidence had been submitted to reopen the service connection claim for a right shoulder disability.  The issue of service connection for a right shoulder disability was then remanded to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

These issues were again before the Board in July 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  A current right shoulder disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of degenerative joint disease of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

3.  The Veteran has not been granted service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for a temporary total rating for convalescence following October 2009 and March 2010 right shoulder surgeries have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2006 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was also afforded a VA examination in April 2012.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for a Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disability.  He asserts he injured his right shoulder while playing football during service, and sustained additional right shoulder injuries as the result of a motor vehicle accident in service.  He further asserts his symptoms of the right shoulder have been chronic since service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the present case, however, the Board finds the preponderance of the evidence to be against the Veteran's service connection claim for a right shoulder disability, and service connection for such a disability must thus be denied.  

The Veteran sought treatment for right shoulder pain in September 1975 during active duty service.  He reported injuring his right shoulder while playing football.  A possible right shoulder dislocation was suspected, but an X-ray was negative for any bony abnormality.  On objective evaluation, he had soreness of the trapezius and a muscle spasm was diagnosed.  He was given medication and light duty.  He did not seek subsequent treatment of the right shoulder.  In January 1976, he sought treatment for back pain following a motor vehicle accident.  No pain or other symptoms of the right shoulder were reported, however, and no disorder of the right shoulder was diagnosed upon objective examination.  He was afforded an April 1977 service separation examination, at which time no abnormality of the right shoulder was noted by the examiner or reported by the Veteran.  On a concurrent report of medical history, he denied any bone, joint, or other deformities, or a painful or "trick" shoulder.  Based on both the lack of treatment of a right shoulder disability after the initial September 1975 injury and the negative findings on the April 1977 service separation examination, as well as the Veteran's own denial of a painful or "trick" shoulder on the report of medical history, the Board finds the Veteran did not sustain a chronic disorder of the right shoulder during service.  

Additionally, the post-service records are negative for any indications of a right shoulder disability for many years.  The Veteran first sought either treatment or compensation for a right shoulder disability in 1990, when he filed a VA compensation claim, more than 10 years after service separation.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, upon VA examination in August 1990, he had full range of motion of the right shoulder, and X-rays were negative for degenerative joint disease or any other bony abnormalities of the right shoulder.  While the Veteran reported a history of shoulder pain since service, no diagnosis of the right shoulder was given at that time.  The Veteran has reported seeking private medical care for his right shoulder in the years following service, but told examiners that all tests, including CAT scans and X-rays, were negative.  Overall, the preponderance of the evidence is against a finding of onset of a chronic right shoulder disorder in service, or that symptoms of a right shoulder disorder have been continuous since service separation.  

In support of his claim, the Veteran has submitted various private medical treatment records suggesting onset of a chronic right shoulder injury in service.  For example, a December 2005 private clinical notation by J.H.G., M.D., reflected the Veteran's report of a right shoulder injury originally sustained during service, with pain since that time.  Likewise, a September 2009 private treatment record authored by V.B.M., M.D., noted the Veteran's reported history of right shoulder pain for 35+ years, with original injury onset during service.  A January 2010 private treatment note indicated the Veteran originally injured his right shoulder while playing football during service, with chronic right shoulder pain since that time.  

The Board notes, however, that these private examiners did not have the opportunity to review the entire medical record, including evidence such as the 1977 service separation examination and the August 1990 VA examination which were negative for any objective findings of a right shoulder disability.  Post-service medical records also reflect multiple motor vehicle accidents, including in the 1980s and 2006, following service.  This evidence was not made available to or considered by private examiners.  Medical opinions based on an incomplete or inaccurate factual history are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds the private medical evidence suggesting a nexus between current diagnoses of impingement, arthrosis, degenerative joint disease, and a rotator cuff tear of the right shoulder and an in-service disease or injury to be outweighed by the remainder of the medical record.  

Upon remand by the Board, the Veteran was afforded a VA medical examination and opinion in April 2012.  The claims file was reviewed by the VA examiner and the Veteran was examined in person.  The Veteran reported initially injuring his right shoulder while playing football during service.  He denied, however, seeking medical care for his shoulder until 1998.  Prior post-service diagnoses of degenerative joint disease, impingement syndrome, and fibroarthrosis of the right shoulder were confirmed.  Regarding the etiology of any current right shoulder disabilities, the examiner opined that it was less likely than not any current right shoulder disorder was due to, caused by, or otherwise related to an in-service disease, injury, or incident of service.  The examiner noted that while the Veteran was treated for a right shoulder injury in service, X-rays at the time were negative, and the Veteran did not require further treatment and was without right shoulder impairment or abnormality at service separation.  He also denied any right shoulder pain at that time.  Post-service, the examiner noted, the Veteran did not require right shoulder treatment for several years.  The examiner also opined that it was less likely than not the Veteran's current right shoulder disorders were due to, caused by, or otherwise aggravated by his service-connected cervical strain, as nothing in the Veteran's medical history suggested such a causal relationship.  

In August 2012, the claims file was returned to the April 2012 VA examiner to reconsider the prior opinion in light of additional private medical evidence.  The examiner noted that the private records only reflected current treatment of the right shoulder, and opined that no change to the prior medical opinion was warranted.  As this opinion was based on a full review of the entire medical record, it is granted greater probative weight by the Board.  

With regard to the Veteran's assertion that his current right shoulder disability is related to an in-service disease or injury, the Board finds that the Veteran's lay testimony on the etiology of a current diagnosis of the right shoulder is not competent in the present case because the Veteran is not competent to state that such a disability had its onset in service under the specific facts of this case that show no right shoulder symptoms or disorders reported at service separation, and no symptoms or diagnosis or treatment for many years after service.  Orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of degenerative joint disease requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right shoulder disability, to include degenerative arthritis, including as a presumptive disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Temporary Total Rating

The Veteran seeks temporary total ratings pursuant to 38 C.F.R. § 4.30 for convalescence purposes following multiple recent surgeries of a right shoulder disability.  Temporary total ratings may be assigned following surgical or other treatment of a service-connected disability.  38 C.F.R. § 4.30.  As service connection for a right shoulder disability has been denied herein, the Veteran lacks legal entitlement to a temporary total rating under 38 C.F.R. § 4.30.  38 C.F.R. § 4.30(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a right shoulder disability is denied.  

A temporary total rating for convalescence following October 2009 and March 2010 right shoulder surgeries is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


